Title: From Alexander Hamilton to Beverley Randolph, 24 December 1789
From: Hamilton, Alexander
To: Randolph, Beverley


Treasury Department 24 Decr. 1789
Sir
I have been duly honored with your favors of the 28th. of November & 5th. of December, with their inclosures. And I beg leave to make my acknowledgments for the attention which has been paid to their early transmission.
I presume in the account transmitted the arrears of Interest have been added to the principal. Should the contrary be the case, permit me to request, that a statement of those arrears if any exist may be forwarded as speedily as possible.
I have the honor to be   with great respect,   Sir,   Your obedt. & hble Servt.
A HamiltonS of the Treasy
His ExcellencyBeverly Randolph Esqr.Govr. of the State of Virginia
